           Case 1:18-cr-00791-AT Document 36 Filed 11/16/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: __________________
                                                              DATE FILED: _11/16/2020____

              -against-
                                                                            18 Cr. 791 (AT)
NAIM ISMAIL,
                                                                               ORDER
                             Defendant.
ANALISA TORRES, District Judge:

        The Court has reviewed defense counsel’s letter of November 16, 2020. ECF No. 35. By
November 23, 2020, counsel for Defendant and the Government shall meet and confer to determine
if an agreement can be reached regarding the extension of deadlines, discovery protocols, and
locating Defendant.

       SO ORDERED.

Dated: November 16, 2020
       New York, New York
